ON-VEHICLE OIL SENSOR



FIRST OFFICE ACTION


TITLE

The title is objected to because it is not clearly descriptive of the claimed invention.

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyajima et al. (2017/0114682).

With respect to independent claim 1, Miyajima et al. set forth an on-vehicle oil sensor (see Fig. 1) comprising:
an enclosure (5) including:
an inner space provided inside the enclosure (5) and configured to allow (via 41) oil to enter the enclosure inner space (via path 51); and
a plurality of oil paths (51 and 52) provided in the enclosure and connecting an exterior of the enclosure to the enclosure inner space; and
a detecting unit (42) configured to detect temperature of oil in the enclosure inner space.

With respect to claim 2, Miyajima et al. set forth that the enclosure (5) includes a main body component (4) and an oil path forming component (41) provided in the main body component and forming the plurality of oil paths (see indentations in 41 which correspond to paths 51 and 52 respectively).


With respect to claim 3, Miyajima et al. set forth that each of the plurality of oil paths has an oil guide (respective connections at 51 and 52 for connecting paths 72a and 72b to enclosure 5) formed at an opening and configured to introduce oil into each of the plurality of the paths.

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyajima et al. (2017/0114682).

With respect to claim 4, Miyajima et al. fail to set forth the material from which the oil guide is made of and thus fail to set forth that the oil guide is made of resin as claimed.
However, it would have been obvious to one having ordinary skill in the art armed with the Miyajima teaching to make the oil guide from resin.
The motivation being that resin can withstand the high temperatures of the oil but minimize the heat transfer through the material itself to the temperature sensitive element (42). In other words, the temperature sensitive element will be influenced by the temperature of the oil and not the temperature of the material.

Allowable Subject Matter

Claims 5 and 6 are each objected to as being dependent upon rejected claim 1, but would be allowable if rewritten in independent form including all of the limitations of claim 1.

With respect to claim 5, the prior art fails to teach or suggest the combination of:
each of the plurality of oil paths is arranged at a position where a circumference of a circle centered on the central axis of the columnar portion is equally divided;
an opening of each of the plurality of oil paths is located on a side face of the columnar portion; and
each of the plurality of oil paths is located insides a plate-shaped portion forming the opening of each of the plurality of oil paths together with the columnar portion.

With respect to claim 6, the prior art fails to teach or suggest the combination of:
each of the plurality of oil paths extend parallel to each other in the extending direction of the central axis of the cone or frustum;
the plurality of oil paths are opened on the side face of the cone or frustum; and
each of the plurality of oil paths is arranged at a position where a circumference of a circle centered on the central axis of the cone or frustum is equally divided.




CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Eric S. McCall/Primary Examiner
Art Unit 2856